*876SUMMARY ORDER
Plaintiff-Appellant Elvis Minaya appeals from a judgment of the United States District Court for the Eastern District of New York (Frederic Block, Judge), granting the motion of Defendants-Appellees Board of Education of the City of New York and Regina Loughran for summary judgment dismissal under Rule 56 of the Federal Rules of Civil Procedure. We assume the parties’ familiarity with the facts and the record of prior proceedings.
Minaya appeals only that portion of the District Court’s opinion that granted summary judgment to defendants-appellees with respect to Minaya’s claim of discriminatory discharge. “We review a grant of summary judgment de novo, examining the evidence in the light most favorable to, and drawing all inferences in favor of, the nonmovant.” Blackman v. New York City Transit Auth., 491 F.3d 95, 98 (2d Cir.2007). We have considered plaintiff-appellant’s arguments and find them to be without merit. Accordingly, for substantially the reasons set forth in the District Court’s decision, see Minaya v. Bd. of Educ. of the City of N.Y., No. 03 CV 1988, 2006 WL 2224471 (E.D.N.Y. Aug. 1, 2006), the judgment of the District Court is AFFIRMED.